STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this "Agreement") is made this 29th day of
December, 2009 by and among Fountainhead Capital Management Limited
(“Fountainhead” or the “Seller”), and Regent Private Capital, LLC (the
“Purchaser”).


Preliminary Statement


Seller owns of record 312,383 shares of the common stock of Blink Couture, Inc.,
a Delaware company (the “Company”), representing approximately 79.45% of the
outstanding shares of common stock, of the Company (the “Shares”).
 
Additionally, as of October 31, 2009, the Company is indebted to Fountainhead
pursuant to the terms of a Note dated January 31, 2009 in the current principal
amount of $90,453 (together with accrued interest thereon in the amount of
$3,937) (the “Seller Note”).
 
The Seller desires to sell the Shares and the Seller Note to Purchaser, and
Purchaser is willing to purchase the Shares and the Seller Note from Seller, on
the terms and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Seller and the
Purchaser hereby agree as follows:


1.           Purchase and Sale.
 
On the terms and subject to the conditions set forth in this Agreement,
simultaneously with the execution and delivery of this Agreement, Seller agrees
to sell, transfer, convey and deliver to the Purchaser or its designee, and the
Purchaser agrees to acquire and purchase from Seller, free and clear of all
Liens (as hereinafter defined), all of the Seller’s right, title and interest in
and to the Shares and Fountainhead agrees to transfer to Purchaser or its
designee the Seller Note free and clear of all Liens (as hereinafter
defined).  The Seller Note, together will all amendments thereto, and its
assignment is annexed hereto as Exhibit A.


2.           Purchase Price.
 
The total purchase price (the “Purchase Price”) for the Shares and the Seller
Note is $350,000, of which $200,000 shall be payable in cash and the remaining
$150,000 of which shall be payable by Purchaser’s assignment to Seller of all of
Purchaser’s right, title and interest in and to a promissory note, in the
principal amount of $150,000, issued by Altitude Group, LLC (the “Purchaser
Note”). The form of the Purchaser Note and its assignment is annexed hereto as
Exhibit B.
 
3.           The Closing.
 
(a)           General.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution and
delivery of this Agreement by exchange of documents among the parties by fax,
electronic transmission or courier, as appropriate.
 


 
1

--------------------------------------------------------------------------------

 
 
(b)           Deliveries at the Closing. At the Closing: (i) the Seller shall
deliver to the Purchaser: (A) stock certificates evidencing the Shares, endorsed
in blank or accompanied by duly executed assignment documents duly authenticated
to the satisfaction of the Company’s stock transfer agent; (B) a copy of the
Certificate of Incorporation of the Company, and all amendments thereto,
together with a certificate of good standing each certified by the Secretary of
State of Delaware dated as of a date not more than three days prior to the date
of the Closing,  (C) a certificate from the appropriate governmental authority
of the State of Delaware dated as of a date not more than three days prior to
the date of the Closing showing that the Company has paid all taxes due and
payable to the State of Delaware as of such date; (D) a current stockholder list
generated by its transfer agent, and such list accurately reflects all of the
issued and outstanding shares of the Company’s common stock; (E) copies of the
By-laws of the Company; (F) a certificate from Seller’s Secretary (or other
applicable officer) certifying (x) the resolutions of the Board of Directors of
Seller authorizing the transactions contemplated hereunder and (y) attesting to
the incumbency of the officers of Seller; and (G) a mutually-acceptable
instrument evidencing assignment of the Seller Note; and (ii) the Purchaser
shall deliver to Seller, (A) the cash portion of the Purchase Price by wire
transfer of immediately available funds to an account designated by Seller; and
(B) a mutually-acceptable instrument evidencing assignment of the Purchaser
Note.  
 
4.           Defined Terms.
 
The following capitalized terms used in this Agreement without definition shall
be construed to have the meanings set forth or referenced below.
 
“Adverse Consequences” shall mean all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, taxes, Liens, losses, lost value,
expenses, and fees, including court costs and attorneys' fees and expenses.
 
“Affiliate” shall mean with respect to any Person, any Person which, directly or
indirectly, controls, is controlled by, or is under common control with such
Person, including, without limitation, any partner, officer, director, or member
of such Person and any venture capital fund now or hereafter existing which is
controlled by or under common control with one or more general partners or
shares the same management company with such Person.
 
“Liabilities” shall mean any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
 
 
2

--------------------------------------------------------------------------------

 


“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental body or other entity.
 
5.           Representations and Warranties of the Seller.
 
Seller represents and warrants to the Purchaser as follows:
 
(a)           The Seller has the power and authority to execute, deliver and
perform the Seller’s obligations under this Agreement and to sell, assign,
transfer and deliver to the Purchaser the Shares and Seller Note as contemplated
hereby. No permit, consent, approval or authorization of, or declaration, filing
or registration with any governmental or regulatory authority or consent of any
third party is required in connection with the execution and delivery by the
Seller of this Agreement and the consummation of the transactions contemplated
hereby.
 
(b)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof by the Seller will violate or result in a breach of
any term or provision of any agreement to which the Seller is bound or is a
party, or be in conflict with or constitute a default under, or cause the
acceleration of the maturity of any obligation of the Seller under any existing
agreement or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Seller or any properties or assets of the Seller.
 
(c)           This Agreement has been duly and validly executed by the Seller
and constitutes the valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally or by limitations on the availability of equitable remedies.
 
(d)           The Shares are owned of record by the Seller and are validly
issued and outstanding, fully paid for and non-assessable with no personal
liability attaching to the ownership thereof.  The Seller owns the Shares free
and clear of all liens, charges, security interests, encumbrances, claims of
others, options, warrants, purchase rights, contracts, commitments, equities or
other claims or demands of any kind (collectively, “Liens”), and upon delivery
of the Shares to the Purchaser, the Purchaser will acquire good, valid and
marketable title thereto free and clear of all Liens.  The Seller is not a party
to any option, warrant, purchase right, or other contract or commitment that
could require the Seller to sell, transfer, or otherwise dispose of any capital
stock of the Company (other than pursuant to this Agreement).  The Seller is not
a party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.
 
e)         The Seller Note is owned beneficially and of record by Fountainhead
and is a bona fide obligation of the Company payable in accordance with its
terms.  Fountainhead owns the Seller Note free and clear of Liens and upon
delivery of the Seller Note to the Purchaser, the Purchaser will acquire good,
valid and marketable title thereto free and clear of all Liens.
 
(f)           No representation or warranty by the Seller in this Agreement, or
in any certificate, schedule or exhibit delivered or to be delivered pursuant to
this Agreement, contains or will contain, at the time such statement was or is
made, any untrue statement of material fact, or omits or will omit to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were or are made, not misleading.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)     The Seller has not employed or entered into any agreement with any
Person which obligates the Seller, the Company or Purchaser to pay any finder’s
fee, brokerage fee or commission or similar payment in connection with the
transactions contemplates hereby.
 
6.           Representations and Warranties of the Seller concerning the
Company.
 
Seller represents and warrants to the Purchaser as follows:
 
(a)           The Company is a corporation in good standing duly incorporated in
the State of Delaware.  The Company is duly authorized to conduct business and
is in good standing under the laws of each jurisdiction where such qualification
is required.  The Company has full corporate power and authority and all
licenses, permits, and authorizations necessary to carry on its business. The
Company has no subsidiaries and does not own or control, directly or indirectly,
any shares of capital stock of any other corporation or any interest in any
partnership, limited liability company, joint venture or other non-corporate
business enterprise.
 
(b)           The Company’s authorized capital stock consists of 20,000,000
shares of preferred stock, $0.0001 par value, none of which have been issued or
are outstanding, and 120,000,000 shares of common stock, of which 393,148 shares
are issued and outstanding.  Except as disclosed in the Company SEC Documents
(as defined in Section 6(e) below), the Company has not reserved any shares of
its common stock for issuance upon the exercise of options, warrants or any
other securities that are exercisable or exchangeable for, or convertible into,
common stock.  To the knowledge of Seller, all of the issued and outstanding
shares of common stock are validly issued, fully paid and non-assessable and
have been issued in compliance with applicable laws, including, without
limitation, applicable federal and state securities laws.  Except as set forth
in the Company SEC Documents, there are no outstanding options, warrants or
other rights of any kind to acquire any additional shares of capital stock of
the Company or securities exercisable or exchangeable for, or convertible into,
capital stock of the Company, nor is the Company committed to issue any such
option, warrant, right or security.  There are no agreements relating to the
voting, purchase or sale of capital stock (i) between or among the Seller and
any third party, (ii) t between or among the Company and any of its
stockholders, or (iii) between or among any of the Company’s stockholders.  The
Company is not a party to any agreement granting any stockholder of the Company
the right to cause the Company to register shares of the capital stock of the
Company held by such stockholder under the Securities Act.
 
(c)           There are no outstanding obligations, contingent or otherwise, of
the Company to redeem, purchase or otherwise acquire any capital stock or other
securities of the Company.
 
(d)           Except as set forth in the Company SEC Documents, there is no
legal, administrative, investigatory, regulatory or similar action, suit, claim
or proceeding which is pending or threatened against the Company.  No
bankruptcy, receivership or debtor relief proceedings are pending or, to the
Seller’s knowledge, threatened against the Company.  The Company is not subject
to or in default with respect to any order, writ, injunction or decree of any
federal, state, local or foreign court, department, agency or instrumentality
 
 
4

--------------------------------------------------------------------------------

 


(e)           Since March 4, 2008 (the date that Seller acquired control of the
Company (the “Control Date”)) and, to the knowledge of the Seller, during the
period from its inception through the Control Date, the Company has filed or
furnished (i) all reports, schedules, forms, statements, prospectuses and other
documents required to be filed with, or furnished to, the Securities and
Exchange Commission (the “SEC”) by the Company (all such documents, as amended
or supplemented, are referred to collectively as the “Company SEC Documents”)
and (ii) all certifications and statements required by (A) Rule 13a-14 or 15d-14
under the Exchange Act, or (B) 18 U.S.C. §1350 (Section 906 of the
Sarbanes-Oxley Act of 2002) with respect to any applicable Company SEC Document
(collectively, the “SOX Certifications”).  The Company SEC Documents from the
Control Date to the date hereof and, to the knowledge of the Seller, the Company
SEC Documents filed prior to the Control Date (i) were prepared in accordance
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations promulgated thereunder, and (ii) did not, at
the time they were filed, or, if amended, as of the date of such amendment,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  As of its filing date, each Company SEC Document complied as to
form in all material respects with the applicable requirements of the Securities
Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
the case may be.  From the Control Date to the date hereof and, to the knowledge
of Seller, prior to the Control Date, the Company has complied in all respects
with its SEC filing obligations under the Exchange Act and the Securities Act. 
From the Control Date to the date hereof and to the knowledge of Seller, prior
to the Control Date, each of the audited financial statements and related
schedules and notes thereto and unaudited interim financial statements of the
Company contained in the Company SEC Documents (or incorporated therein by
reference) were prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except in the case
of interim unaudited financial statements) except as noted therein, and fairly
present in all respects the financial position of the Company as of the dates
thereof and the Company’s results of operations, cash flows and changes in
stockholders’ equity for the periods then ended, subject (in the case of interim
unaudited financial statements) to normal year-end audit adjustments (the effect
of which will not, individually or in the aggregate, be adverse) and, such
financial statements complied as to form as of their respective dates in all
respects with applicable rules and regulations of the SEC.  To Seller’s
knowledge, the financial statements referred to herein reflect the consistent
application of such accounting principles throughout the periods involved,
except as disclosed in the notes to such financial statements. To Seller’s
knowledge, no financial statements of any Person not already included in such
financial statements are required by GAAP to be included in the financial
statements of the Company.  To the knowledge of Seller, neither the Company nor
any of the Company’s officers, received notice from the SEC or any other
governmental authority questioning or challenging the accuracy, completeness,
content, form or manner of filing or furnishing of the SOX Certifications.
 
(f)           From the Control Date to the date hereof and, to the Seller’s
knowledge, prior to the Control Date, the Company’s independent public
accountants, which have expressed their opinion with respect to the financial
statements of the Company included in the Company SEC Reports (including the
related notes), are and have been throughout the periods covered by such
financial statements, registered public accounting firms with respect to the
Company within the meaning of all applicable laws and regulations and are
registered with the Public Company Accounting Oversight Board.  With respect to
the Company, the Company’s independent public accountants are not and have not
been in violation of auditor independence requirements of the Sarbanes-Oxley Act
and the rules and regulations promulgated in connection therewith.  None of the
non-audit services performed by Company’s independent public accountants for the
Company were prohibited services under the Sarbanes-Oxley Act and all such
services were pre-approved in advance by the Company’s audit committee, or its
Board of Directors if the Company did not have an audit committee, in accordance
with the Sarbanes-Oxley Act.
 
 
5

--------------------------------------------------------------------------------

 


(g)           From the Control Date to the date hereof and, to the Seller’s
knowledge, prior to the Control Date, the Company has maintained disclosure
controls and procedures required by Rule 13a-15(b) or 15d-15(b) under the
Exchange Act; such controls and procedures are effective to ensure that all
material information concerning the Company is made known on a timely basis to
the principal executive officer and the principal financial officer.
 
(h)           The Company has properly filed all federal, state and local tax
returns and has paid all taxes, assessments and penalties due and payable; (ii)
all such tax returns were complete and correct in all respects as filed, and no
claims have been assessed with respect to such returns; (iii) there are no
present, pending, or threatened audit, investigations, assessments or disputes
as to taxes of any nature payable by the Company, nor any tax liens whether
existing or inchoate on any of the assets of the Company, except for current
year taxes not presently due and payable; (iv) no Internal Revenue Service or
foreign, state, county or local tax audit is currently in progress; (v) the
Company has not waived the expiration of the statute of limitations with respect
to any taxes; and (vi) there are no outstanding requests by the Company for any
extension of time within which to file any tax return or to pay taxes shown to
be due on any tax return.
 
(i)           Since October 31, 2009, there has not been any event or condition
of any character which has adversely affected, or may be expected to adversely
affect, the Company’s business or prospects, including, but not limited to any
adverse change in the condition, assets, Liabilities (existing or contingent) or
business of the Company from that shown in the financial statements of the
Company included in its quarterly report on Form 10-Q filed for the quarter
ended October 31, 2009.
 
(j)           The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all governmental
authorities, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced, or, to the
Seller’s knowledge, threatened, against the Company alleging any failure to so
comply.  Neither the Company, nor, to the Seller’s knowledge any officer,
director, employee, consultant or agent of the Company, has made, directly or
indirectly, any payment or promise to pay, or gift or promise to give or
authorized such a promise or gift, of any money or anything of value, directly
or indirectly, to any governmental official, customer or supplier for the
purpose of influencing any official act or decision of such official, customer
or supplier or inducing him, her or it to use his, her or its influence to
affect any act or decision of a governmental authority or customer, under
circumstances which could subject the Company or any officers, directors,
employees or consultants of the Company to administrative or criminal penalties
or sanctions.
 
 
6

--------------------------------------------------------------------------------

 


(k)           The execution, delivery and performance of this Agreement and the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s Certificate of Incorporation, By-laws or
other organizational or charter documents; or (ii) to the knowledge of Seller,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected; or (iii) to the knowledge of Seller, result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.
 
(l)           To the knowledge of Seller, the Company: (i) is not in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor to the knowledge of Seller has the Company received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived); (ii) is not in violation of any
order of any court, arbitrator or governmental body; and (iii) is not and has
not been in violation of any statute, rule or regulation of any governmental
authority.
 
(m)           No permit, consent, approval or authorization of, or declaration,
filing or registration with any governmental or regulatory authority or the
consent of any third party is required in connection with the execution and
delivery by the Seller of this Agreement and the consummation of the
transactions contemplated hereby.
 
(n)           The Company does not own or lease any real
property.  Additionally, the Company does not have more than nominal
assets.  The Company is being delivered to Purchaser without any Liabilities.
 
(o)           The Company does not currently own or have rights to any patents,
trademarks, copyrights or other intellectual property other than the name “Blink
Couture.”   To the knowledge of Seller, the Company has not received any
communications alleging that the Company has violated or, by conducting its
business as conducted violates any the intellectual property rights of any third
party, and to the Seller’s Knowledge, the business as conducted by the Company
will not cause the Company to infringe or violate any such third party
intellectual property rights.
 
(p)           The Company does not have any employees and does not have any
employee benefit plans subject to the provisions of the Employee Retirement
Income Security Act of 1974.
 
 
7

--------------------------------------------------------------------------------

 




7.           Representations and Warranties of the Purchaser.
 
The Purchaser represents and warrants to the Seller as follows:


(a)           This Agreement has been duly and validly executed by the Purchaser
and constitutes the valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally or by limitations on the availability of equitable remedies.
 
(b)           Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance by the
Purchaser with any of the provisions hereof will: violate, or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of, the
Purchaser under any of the terms, conditions or provisions of any material note,
bond, indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which Purchaser is a party or by which Purchaser or
any of Purchaser’s properties or assets may be bound or affected, except for
such violations, conflicts, breaches or defaults as do not have, in the
aggregate, any material adverse effect; or violate any material order, writ,
injunction, decree, statute, rule or regulation applicable to the Purchaser or
any of Purchaser’s properties or assets, except for such violations which do not
have, in the aggregate, any material adverse effect.
 
(c)           No permit, consent, approval or authorization of, or declaration,
filing or registration with any governmental or regulatory authority or the
consent of any third party is required in connection with the execution and
delivery by the Purchaser of this Agreement and the consummation of the
transactions contemplated hereby.
 
(d)           No representation or warranty by the Purchaser in this Agreement,
nor in any certificate, schedule or exhibit delivered or to be delivered
pursuant to this Agreement, contains or will contain, at the time such statement
was or is made, any untrue statement of material fact, or omits or will omit to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were or are made, not misleading.
 
(f)           The Purchaser has not employed or entered into any agreement with
any Person which obligates the Purchaser or the Seller to pay any finder’s fee,
brokerage fee or commission or similar payment in connection the transactions
contemplated hereby.
 
9.         Agreements of the Parties. 
 
Seller and Purchaser (together, the “Parties”) agree as follows:
 
(a)           General. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting party (unless the
requesting Party is entitled to indemnification therefor under Section 10).
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Litigation Support. In the event and for so long as any party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the date hereof involving the Company, the other Party will cooperate with
him or it and his or its counsel in the contest or defense, make available their
personnel, and provide such testimony and access to their books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending party (unless the contesting or
defending party is entitled to indemnification therefor under Section 10).
 
(c)           Appointment of New Directors of the Company; Resignation of Sole
Officer and Director of the Company.  Immediately after the Closing, Thomas W.
Colligan, the sole director of the Company shall appoint Lawrence Field as a new
director of the Company, to serve until such time as his successor is duly
elected and qualified, and Mr. Colligan immediately thereafter shall resign as a
director of the Company.  Furthermore, at such time, Mr. Colligan, the sole
officer of the Company also shall resign from all positions held by him in the
Company.
 
(d)           Securities Law Disclosure.  The Company shall, within four (4)
business days after the Closing, file a Current Report on Form 8-K with the
Commission which shall summarize the transactions consummated pursuant to this
Agreement.  Seller agrees to assist Purchaser and the Company in connection with
the preparation of such report.
 
10.           Remedies for Breaches of This Agreement.
 
(a)           Survival of Representations and Warranties.  All of the
representations, warranties and covenants of the parties shall survive the
Closing hereunder (even if a party knew or had reason to know of any
misrepresentation or breach of warranty by another party at the time of Closing)
and continue in full force and effect for a period of twelve (12) months
thereafter, except that any obligations relating to the payment of taxes shall
survive until sixty (60) days after the expiration of the applicable statute of
limitations.
 
(b)           Indemnification Provisions for Benefit of the Purchaser.
 
(i)           In the event the Seller breaches (or in the event any third party
alleges facts that, if true, would mean the Seller has breached) any of its
representations, warranties, and covenants contained herein, then the Seller
shall indemnify the Purchaser from and against the entirety of any Adverse
Consequences the Purchaser may suffer resulting from, arising out of, relating
to, in the nature of, or caused by the breach (or the alleged breach).
 
(ii)           The Seller shall indemnify the Purchaser from and against the
entirety of any Adverse Consequences the Purchaser may suffer resulting from,
arising out of, relating to, in the nature of, or caused by any Liability of the
Company (whether or not accrued or otherwise disclosed) (A) for any taxes of the
Company with respect to any tax year or portion thereof ending on or before the
date of this Agreement (or for any tax year beginning before and ending after
the date of this Agreement to the extent allocable to the portion of such period
beginning before and ending on the date of this Agreement), or (B) for the
unpaid taxes of any Person (other than the Company) under Section 1.1502-6 of
the Regulations adopted under the Internal Revenue Code of 1986, as amended (or
any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.
 
 
9

--------------------------------------------------------------------------------

 


(iii)           The Seller shall indemnify the Purchaser from and against the
entirety of any Liabilities arising out of the operation of the Company prior to
the Closing.
 
(iv)           The Seller shall indemnify the Purchaser from and against the
entirety of any Adverse Consequences the Purchaser may suffer resulting from,
arising out of, relating to, in the nature of, or caused by any indebtedness or
other Liabilities of the Company existing as of the date of this Agreement.
 
(v)           Seller shall indemnify the Purchaser from and against the entirety
of any Liabilities arising out of the ownership of the Shares or the breach of
any of Seller’s representation and warranties set forth in Section 5 or Section
6 of this Agreement.
 
(vi)           Notwithstanding anything to the contrary contained herein, the
Seller shall indemnify the Purchaser from and against any amounts payable by the
Company, in respect of Delaware Franchise taxes for 2009, in excess of $500.00.
 
(vi)           In furtherance of the indemnifications provided herein, Seller
specifically agrees to indemnify the Purchaser from and against any taxes that
the Company may be required to pay to the State of California for periods prior
to the date of the Closing.
 
(c)           Indemnification Provisions for Benefit of the Seller. In the event
the Purchaser breaches (or in the event any third party alleges facts that, if
true, would mean the Purchaser has breached) any of its representations,
warranties, and covenants contained herein, then the Purchaser shall indemnify
the Seller from and against the entirety of any Adverse Consequences the Seller
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the breach (or the alleged breach).
 
(d)           Matters Involving Third Parties.
 
(i)           If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) which may give rise
to a claim for indemnification against any other Party (the “Indemnifying
Party”) under this Section 10, then the Indemnified Party shall promptly notify
each Indemnifying Party thereof in writing; provided, however, that no delay on
the part of the Indemnified Party in notifying any Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party thereby is prejudiced.
 
(ii)           Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within 10 days after the
Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (B) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (C) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice adverse to the continuing
business interests of the Indemnified Party, and (E) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently.
 
 
10

--------------------------------------------------------------------------------

 


(iii)           So long as the Indemnifying Party is conducting the defense of
the Third Party Claim in accordance with Section 10(d)(ii), (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim,  (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third  Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).
 
(iv)           In the event any of the conditions in Section 10(d)(ii) is or
becomes unsatisfied, however, (A) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, the Third Party Claim in any manner it reasonably may deem appropriate (and
the Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 10.
 
11.           Miscellaneous.
 
(a)           Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
 
11

--------------------------------------------------------------------------------

 
 

 
If to the Seller:
     
Fountainhead Capital Management Limited
     
Portman House, Hue Street
     
St. Helier, Jersey J E45RP Channel islands
     
Attn:  Adrian Liddell
     
Tel: 011-44-7711-138852
     
Fax: 011-44-1534-630110
     
E-Mail: Adrian.liddell@fhcpartners.com
                   
With a copy to:
Robert L. B. Diener, Esq.      
Law Offices of Robert Diener
     
122 Ocean Park Blvd. Suite 307
     
Santa Monica, CA 90405
     
Tel:  310-396-1691
     
Fax: 310-362-8887
     
E-mail: r.diener@verizon.net
                 
If to the Purchaser:
Regent Private Capital, LLC
     
 152 West 57th Street, 9th Floor
     
New York
     
NY 10019
     
Attn: Anurag Agarwal
     
Tel: 212 792 5301
     
Fax: 646 278 9699
     
E-Mail: aagarwal@regentprivatecapital,com
           
With a copy to:
Feldman LLP      
420 Lexington Avenue, Suite 2620
     
New York, NY 10170
     
Attn:  Scott M. Miller, Esq.
     
Tel:  (212) 869-7000
     
Fax: (212) 997-4242
     
E-Mail: smiller@feldmanllp.com

 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.  Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
 
 
12

--------------------------------------------------------------------------------

 


(b)             Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that the Purchaser shall have the
right to assign this Agreement to an affiliate or assignee of the Purchaser
reasonably acceptable to the Seller and no other party hereto may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other party hereto, but any such transfer
or assignment will not relieve the appropriate party of its obligations
hereunder.
 
(c)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the principles of conflicts of law thereof.
 
(d)           Jurisdiction.  Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby may be brought in any
federal or state court located in New York, New York, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in this Section shall be deemed effective
service of process on such party.  EACH PARTY HERETO (INCLUDING ITS AFFILIATES,
AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
(e)           Amendments; No Waivers.  Any provision of this Agreement with
respect to transactions contemplated hereby may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Seller and the Purchaser; or in the case of a waiver, by the
party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
(f)           Entire Agreement.  This Agreement and the Exhibits and Schedules
hereto constitute the entire agreement between the parties with respect to the
subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof.
 
 
13

--------------------------------------------------------------------------------

 


(g)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any parties.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
 
(h)           Expenses. Each of the Parties will bear its own costs and expenses
(including the fees and expenses of counsel, accountants and financial advisors)
incurred in connection with this Agreement and the transactions contemplated
hereby.
 
(i)           Effectiveness.    This Agreement shall become effective when each
party hereto shall have received counterparts hereof signed by all of the other
parties hereto.  Facsimile execution and delivery of this Agreement is legal,
valid and binding execution and delivery for all purposes.
 
(j)           No Third Party Beneficiaries.   No provision of this Agreement is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.
 
(k)           Confidentiality; Press Releases and Public Announcements.  Except
as and to the extent required by law, none of the parties hereto will disclose
or use, or will direct its representatives to disclose or use, any information
with respect to the transaction which is the subject of this Agreement, without
the consent of the other parties.
 
(l)       Counterparts; Facsimile Signatures.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The exchange of copies
of this Agreement or amendments thereto and of signature pages by facsimile
transmission or by email transmission in portable digital format, or similar
format, shall constitute effective execution and delivery of such instrument(s)
as to the parties and may be used in lieu of the original Agreement or amendment
for all purposes.  Signatures of the parties transmitted by facsimile or by
email transmission in portable digital format, or similar format, shall be
deemed to be their original signatures for all purposes.
 
(m)       Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.




[signature page follows]
 
 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Agreement as of the
date first above written.
 

 
PURCHASER:
         
REGENT PRIVATE CAPITAL, LLC
                 
By:
/s/ Lawrence Field
     
Name: Lawrence Field
   
Title: Managing Director
         
SELLER:
         
FOUNTAINHEAD CAPITAL
 
MANAGEMENT LIMITED
                 
By:
/s/ Robert Diener
     
Name: Robert Diener
   
Title: Authorized Signatory
                       

15

--------------------------------------------------------------------------------

 